Archer, J.,
delivered the opinion of the court.
We think the evidence proposed to be offered, was neither admissible to prove location on the part of the plaintiff, nor to contradict the witness.
It is said in Mundell vs. Perry, 2 Gill & John. 205, that the object and intention of introducing plots in the cause, is to give certainty to the claim and defence; and to apprise the parties that the location of other lands, is to be used, to illustrate and support the location of those under which they claim title, and to prevent surprise. The same doctrine is laid down in 7 Gill & John. 68, and that no title paper, not located, can be offered in evidence, and as the court enquired there, we ask here, was there any location on the plots corresponding with the resurvey on Greenwood Park? There certainly was not; and the answer to this question, is decisive of the point in controversy.
Nor do we think it was admissible in evidence to contradict the witness. If under any circumstances it could have been received for such a purpose, a certified copy should have been produced the best evidence.
JUDGMENT AFFIRMED»